DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al. (US 20180250531) in view of Gall et al. (US 20140094643).
Regarding claim 19, Ansorge teaches a method comprising: using one or more bending magnets 116 and a collimator 110 of a gantry of a linear accelerator (LINAC) to generate a radiation beam (para 46); rotating the gantry (para 46).
However Ansorge fails to teach at each of the N gantry angles, using a beam alignment parameter stored for the gantry angle to adjust a current supplied by the LINAC to the one or more bending magnets, wherein the beam alignment parameters stored for the N gantry angles correct for mechanical rotation errors of the gantry.
Gall teaches rotating gantry at each of a N gantry angles, using a beam alignment parameter stored for the gantry angle to adjust a current supplied by an applicator to the one or more bending magnets, wherein the beam alignment parameters stored for the N gantry angles correct for mechanical rotation errors of the gantry (para 174-176).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the method of Ansorge with the alignment as taught by Gall, since it would provide constant beam properties.
Regarding claim 19, Ansorge teaches a linear accelerator (LINAC) comprising: a gantry 106 including one or more bending magnets 116 and a collimator 110; and a controller configured to: use the one or more bending magnets and the collimator of the gantry to generate a radiation beam; rotate the gantry (para 46).
However Ansorge fails to teach the controller rotating the gantry to each of N gantry angles; at each of the N gantry angles, use a beam alignment parameter stored for the gantry angle to adjust a current supplied by the LINAC to the one or more bending magnets, wherein the beam alignment parameters stored for the N gantry angles correct for mechanical rotation errors of the gantry.
Gall teaches a controller rotating gantry at each of a N gantry angles, using a beam alignment parameter stored for the gantry angle to adjust a current supplied by an applicator to the one or more bending magnets, wherein the beam alignment parameters stored for the N gantry angles correct for mechanical rotation errors of the gantry (para 174-176).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the controller of Ansorge with the alignment as taught by Gall, since it would provide constant beam properties.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-18, the prior art fails to teach a linear accelerator or method by using the LINAC to determine that the center of the radiation field of the radiation beam is not at the center of the shadow of the radiation opaque marker; if the center of the radiation field of the radiation beam is determined to not be at the center of the shadow of the radiation opaque marker, adjusting the radiation beam by adjusting a beam alignment parameter and repeating the radiation transmission image acquisition step and the centers determination step with the adjusted radiation beam and the gantry positioned at the first gantry angle until a center of the radiation field of the adjusted radiation beam is determined to be at the center of the shadow of the radiation opaque marker, wherein adjusting the beam alignment parameter adjusts a current supplied by the LINAC to the one or more bending magnets; if the center of the radiation field of the adjusted radiation beam is determined to be at the center of the shadow of the radiation opaque marker, using the LINAC to store the adjusted beam alignment parameter as an optimal beam alignment parameter for the first gantry angle; and using the adjusted beam alignment parameter stored as the optimal beam alignment parameter for the first gantry angle to adjust the current supplied by the LINAC to the one or more bending magnets when the gantry of the LINAC rotates to the first gantry angle as claimed in independent claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884